 278DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Wackenhut Corporation and Congreso Central DeTrabajodores Y Oficinistas De Puerto Rico,Distrito475, Amalgamated Meat Cutters and Butcher Work-men of North America,AFL-CIO,Petitioner. Case24-RC-4511April 12, 1972DECISION AND ORDERBY.CHAIRMAN MILLERAND MEMBERSJENKINS ANDKENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Joseph M. Chandri.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, asamended, by direction of the Regional Director forRegion 24, this case was transferred to the NationalLabor Relations Board for decision. No briefs havebeen filed.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The Petitioner and Intervenor' are labor organi-zationswithin themeaningof the Act.3.The Employer is a multinational company en-gaged in the business of providing services for man-agement and the professions, including guard andsecurity services on a contract basis. The Petitionerhas filed a petition seeking an election in a unit of alltoll booth operators employed by the Employer at theExpress Highways San Juan-Ponce and San Juan-Arecibo in Puerto Rico, excluding all office clericalemployees, professional employees, guards, and su-pervisors as defined in the Act. Both the Employerand Intervenor contend that the employees in the unitsought are guards within the meaning of the Act andthat under the proviso contained in Section 9(b)(3) ofthe Act the Petitioner, which represents employeesother than guards, is not qualified to represent theseemployees.' The Employer further contends: (1) that' InternationalUnion United Plant Guard Workers of America,and itsAmalgamatedPlant Guard Local 112,intervened at the hearing on the basisof a contractwith the Employeralleged tocover the employees involved inthis proceedingits contract with the Intervenor, covering these em-ployees, is a bar to an election; and (2) that the peti-tion is untimely filed as the unit now is composed ofonly 40 employees, whereas it will eventually expandto 500 employees'In August 1971, the Employer entered into a con-tract with the Puerto Rico Highway Authority of theCommonwealth of Puerto Rico whereby the Employ-er agreed to provide the services of employees to bedesignated as security toll operators at the expresshighways named above. Originally the Highway Au-thority desired to have the toll barriers manned bystate policemen, but this proved impracticable be-cause of the prohibitive cost of providing specialtraining to the large number of such operators thatwould ultimately be required. The Authority there-fore contracted the services of the Employer's securityguard organization "to give the physical security tothe barrier" and "to enforce the regulations that havebeen incorporated into the toll road."4The security toll operators are stationed at cabinsin the expressway toll barrier. They do not themselvescollect the tolls. Rather, each vehicle driver casts thetoll into a special collection basket and if the amountis correct a red light will automatically turn to green,thus indicating to the driver that he may proceed. Theoperators' functions in this respect consist of (1) clas-sifying vehicles approaching the barrier in order todetermine the amount of toll to be paid,' (2) makingchange for drivers when necessary, (3) keeping rec-ords relating to the collection and accounting of tollsand vehicles processed, and (4) cleaning and policingthe toll booth and immediate area.Further, the operator is required to check visuallyeach car as it approaches his cabin to determinewhether or not it should be afforded access to theturnpike. The operator checks for physical defectswhich might make the vehicle a hazard on the turn-pike, such as worn tires, defective lights, brokenwindshields, or missing fenders. And he also scruti-nizes the vehicles for drunk drivers. In any of these2 If, however, the employees are found not to be guards within the meaningof the Act,then as a practical matter the Intervenor, as the incumbent guardunion,would not seek further to represent these employees.3In view of our decision herein that the employees sought are guardswithin the meaning ofthe Act,we find it unnecessary to reach,and do notpass on, the issues of contract bar and timeliness of the petition4 The aboveis from the testimony of the HighwayAuthority's director oftoll facilities.The Employer's job descriptionof theclassificationof securitytoll operator here involved states, in part, that such operator"is charged withthe enforcement of Public Law 141 governing all vehicles,patrolman andemployees and personal property of the Las AmericasTurnpikeHe is furtherresponsible for the enforcement of all rules and regulations to protect proper-ty andsecure the safety of persons within the perimeter of the toll pikeauthority "S Thisinvolves estimating the number of axles(15 cents is charged for eachaxle over two) and pressing the appropriate button on a console. If this agreeswith the number determined electronicallyby treadleequipmentupon whichthe vehicle has stopped, a lighted sign will disclose the exact toll. If there isa discrepancy the operator must verify his own determinationAlso aspecialbutton is pressed for vehicles exempted from toll charges.196 NLRB No. 46 THE WACKENHUT CORPORATION279cases the operator stops the offending vehicle andinforms the driver of the deficiency. If a controversyarises, the operator notifies the plaza supervisor or apoliceman stationed near the barrier who makes thefinal disposition of the matter. The operator also isrequired to deny access to pedestrians, to bicycle andmotorcycle riders, and to riders on horseback. Theoperator will watch out for acts of sabotage. Also theoperator will seek to prevent a driver from making a"U" turn, reporting this to the policeman on dutywhen necessary. On instructions from the plaza super-visor the operator may shut down his lane to clear itfor ambulance, police, or fire vehicles. The securitytoll operators are bonded under the insurance policyapplicable to the Employer's security guards, weardistinctive uniforms and the Wackenhut badge, sharethe same benefits and workweek as the securityguards, and receive the same employee manual. TheEmployer regards them as being similarly responsiblefor enforcing its clients' rules and regulations, in thatthey are required to report and describe violationswhen observed, trying by themselves to resolve suchviolations if possible, but calling the police when sorequired.In light of the facts set forth above, we believe it isclear that the security toll operators are employed asguards to enforce against persons seeking to use theexpressway rules to protect property and the safety ofpersons on the expressways premises. It is immaterialthat the operators do not themselves have the powerof police to ultimately determine and compel compli-ance by violators of the expressway rules. Rather, itis sufficient that they possess and exercise responsibil-ity to observe and report infractions, as this is anessentialstep in the procedure for enforcement of thehighway rules.' Likewise, it is not determinative thatthis is not their only function. Although the recorddoes not reveal the frequency or the amount of timedevoted to this aspect of their duties as compared tothe exercise of functions more closely related to theactual collection of tolls,it isapparent that enforce-ment of the turnpike authority rules is a continual partof their responsibility and is a significant portion ofthe requirements of their job. In these circumstanceswe find that they are guards within the meaning ofSection 9(b)(3).7As we have found that the employees sought to berepresented are guards within the meaning of the Act,and as the Petitioner is a labor organization whichrepresents employees other than guards, we furtherfind that the Petitioner is not qualified, under Section9(b)(3), to represent the employees sought by its peti-tion.Accordingly we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.6West Virginia Pulp and Paper Co,140 NLRB 1160;StRegisPaper Co.,128 NLRB 550, 552,Watchmanitors,Inc,128 NLRB903;BurnsSecuritySystems, Inc,188 NLRB No. 257Watchmamtors,Inc.,128NLRB 903;Laundry Owners' Association ofGreater Cincinnati,123 NLRB 543, 546, 547;International FurnitureCo.,119NLRB 1462,1465;H. N Thayer Co,112 NLRB 792, 793,Walterboro Manu-facturing Corp,106 NLRB 1383, 1384.